UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-5016



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTELL WHITAKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-98-1016)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martell Whitaker, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martell Whitaker appeals his sentence for money laundering, in

violation of 18 U.S.C.A. § 1956 (West 1994 & Supp. 2000).       We

dismiss the appeal for lack of jurisdiction because Whitaker’s

notice of appeal was not timely filed.

     In criminal cases, the defendant is accorded ten days after

entry of the district court’s final judgment or order to note an

appeal, see Fed. R. App. P. 4(b)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(b)(4).      This

appeal period is “mandatory and jurisdictional.”   United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991); United States v.

Schuchardt, 685 F.2d 901, 902 (4th Cir. 1982).

     The district court’s final judgment was entered on the docket

on December 10, 1999.    Whitaker’s notice of appeal was filed on

December 17, 2001.*     Because Whitaker failed to file a timely

notice of appeal or to obtain an extension of the appeal period, we

dismiss the appeal.   We deny Whitaker’s motions for discovery and

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-




     *
       This is Whitaker’s second appeal in this matter.        His
sentence was originally affirmed by this Court on December 18,
2000. United States v. Whitaker, No. 99-4791, 2000 WL 1846272 (4th
Cir. Dec. 18, 2000) (unpublished).


                                 2
terials before the court and argument would not aid the decisional

process.




                                                        DISMISSED




                                3